Case: 1:20-cv-04699 Document #: 48-1 Filed: 09/08/20 Page 1 of 5 PageID #:800




                     Exhibit A
   Case: 1:20-cv-04699 Document #: 48-1 Filed: 09/08/20 Page 2 of 5 PageID #:801



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE: TIKTOK, INC.,                               )
CONSUMER PRIVACY                                   )       MDL No. 2948
LITIGATION,                                        )
                                                   )       Master Docket No. 20 C 4699
                                                   )
                                                   )       Judge John Z. Lee
                                                   )
                                                   )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases                 )




                          DECLARATION OF SHANNON M. MCNULTY

I, Shannon M. McNulty, pursuant to 28 U.S.C. § 1746, hereby declare on oath as follows:

        1.         I am a partner at, Clifford Law Offices, P.C. I am over the age of eighteen, licensed to

practice law in the State of Illinois, and I am fully competent to make this declaration. I make this

declaration based upon personal knowledge unless otherwise indicated. If called upon to testify as to

the matters stated herein, I could and would competently do so.

        2.         I have never been sanctioned; nor have I been the subject of any complaint of alleged

wrongdoing, or any Order inferring any questionable conduct.

        3.         I have practiced law for more than sixteen years at Clifford Law Offices, P.C. I actively

engage in all practice areas in my firm, though I have oversight of the firm’s consumer and mass/class

action practice.

        4.         Irrespective of case type, my personal practice standard, and that of Clifford Law

Offices, is to prepare every case for trial. I have used that standard for my entire career, and approach

all cases in which I am involved with a goal of trial. I am a trial lawyer. As a condition of firm

membership, Clifford Law Offices expects partners at the firm to prepare all cases so as to be trial-
   Case: 1:20-cv-04699 Document #: 48-1 Filed: 09/08/20 Page 3 of 5 PageID #:802




ready.

         5.       An additional practice standard to which I personally adhere, and which is a condition

of employment at Clifford Law Offices, is the promotion of civility, professionalism and ethics in the

profession. Those values are compatible with rigorous advocacy. I favor working with lawyers who

promote the same.

         6.       I have been appointed as lead counsel or liaison counsel in several mass tort and class

action cases. I am profoundly aware of a plaintiff’s burden of proof in a variety of cases, including for

cases with the scope and complexity of the case sub judice. I acutely appreciate the need for cooperation

and coordination in the work up of consolidated litigation.

         7.       Moreover, in several cases for which Robert A. Clifford has been appointed lead

counsel or liaison counsel, I have personally participated in the daily advancement, coordination, and

completion of such cases.

         8.       Cases for which I have served in a leadership appointments, either by direct order, or

in conjunction with Bob Clifford, with me having daily responsibility for the development of the case,

are as follows:

                  Eubank, et al., v. Pella Window Corporation, Case No. 06 C 4481 (Robert A. Clifford
                  appointed as Lead Counsel);

                  In Re: Dealer Management Systems Antitrust Litigation, MDL No. 2817, Case No. 18 C 864
                  (Robert A. Clifford appointed as Liaison Counsel);
                  In Re: Herbal Supplements Marketing And Sales Practices Litigation, MDL Nos. 2619, 2620,
                  2621, 2622, Case No. 15-cv-5070 (Clifford Law Offices appointed as co-chair of lead
                  counsel committee with Hagens Berman);
                  In Re: National Collegiate Athletic Association Student-Athlete Concussion Injury Litigation,
                  MDL No. 2492, Master Docket No. 16 C 8727 (Shannon M. McNulty appointed as
                  liaison counsel);

                  In re DePuy Hip Litigation, Circuit Court of Cook County, Case No. 10 L 10506
                  (Shannon M. McNulty appointed as co-lead counsel with Peter J. Flowers);

                  In re Talcum Powder Litigation, Circuit Court of Cook County, Case No. 17 L 2169

                                                        2
   Case: 1:20-cv-04699 Document #: 48-1 Filed: 09/08/20 Page 4 of 5 PageID #:803



                (Shannon M. McNulty appointed as co-lead counsel with Peter J. Flowers);

                In re Advocate Data Breach Litigation, Circuit Court of Cook County, Case No. 13 CH
                20390 (Robert A. Clifford appointed as co-lead with Jay Edelson);

                In re Sterigenics EtO Litigation, Circuit Court of Cook County, Case No. 18 L 10475
                (Shannon M. McNulty appointed as a co-lead counsel)



        9.      In each of the aforesaid cases, the undersigned had daily responsibilities concerning

the advancement of the case, and in all instances those efforts were coordinated with other counsel.

        10.     In several instances of the cases cited, namely, in Pella, Herbal Supplements, DePuy Hips,

Talcum Powder and Advocate, the undersigned had significant oversight of the cases, including all

pleadings, discovery, trial strategy, settlement discussions, and coordination of firms and assignments.

Even so, the undersigned collaborated with other Plaintiff’s counsel for the benefit of the case.

        11.     The undersigned frequently appears on matters in the Northern District of Illinois,

with more than a dozen cases currently pending in the District.

        12.     The undersigned has been recognized by her peers for contributions to the profession.

Most recently, Ms. McNulty was nominated and, on September 7, 2020, received, the 2020 Crain’s

Chicago Business Notable Women in Law award. Moreover, Ms. McNulty has been recognized as a

Best Lawyers® in America, 2015 – 2021; a Chicago Daily Law Bulletin & Chicago Lawyer Women in

Law Honoree, 2020; a Leading Lawyer, Law Bulletin Media, 2018 – Present; an Illinois Super Lawyers

list, 2016 – Present; a Most Influential Women Lawyers in Chicago, Crain’s Custom Media, 2017; an

Illinois Super Lawyers Rising Star, 2009 – 2014; and, Chicago Law Bulletin’s Forty Under 40, 2007.

        13.     Unquestionably, Shannon M. McNulty satisfies the criteria for serving as liaison

counsel and is capable of serving as liaison counsel in the case at bar.

        14.     Committed to the position, Ms. McNulty understands the factual and legal

complexities of the issues; the global aspects of the case that potentially affect discovery; the time-


                                                    3
    Case: 1:20-cv-04699 Document #: 48-1 Filed: 09/08/20 Page 5 of 5 PageID #:804




sensitivities, and the demands that the features of the case impose. Located in Chicago, a convenience

to the Court and all counsel, Ms. McNulty has the rigor, commitment and resources for which Clifford

Law Offices is known. Clifford Law Offices has more than adequate resources to support the

litigation.

         I declare under penalty of perjury that the foregoing is true and correct.



Date: September 8, 2020                                  /s/Shannon M. McNulty
                                                         Shannon M. McNulty
                                                         Kristofer S. Riddle
                                                         CLIFFORD LAW OFFICES, P.C.
                                                         120 N. LaSalle Street, 31st Floor
                                                         Chicago, Illinois 60602
                                                         312.899.9090
                                                         SMM@cliffordlaw.com
                                                         KSR@cliffordlaw.com

                                                         Attorneys for Plaintiffs Cherise Slate, on behalf of
                                                         minor P.S.; Brenda Washington, on behalf of minor
                                                         M.W.; Gilda Avila, on behalf of minor A.R.;
                                                         Meghan Smith; Mikhaila Woodall, on behalf of
                                                         minors C.W and I.W., Misty Hong; Laurel
                                                         Slothwer, on behalf of minor A.S.; Lynn Pavalon, on
                                                         behalf of minor R.P.




                                                    4
